Title: To George Washington from Major General John Sullivan, 9 February 1777
From: Sullivan, John
To: Washington, George



Dear General
Chatham [N.J.] Feby 9th 1777

My Disorder has not abated but has Really weakened me So much that I am totally unable to wait on yr Excy to Day—with Respect to the Small pox my opinion is that the only way to get Rid of it is Immediately to Send all Infected persons to Some Back Town where an hospital Should be Erected; to this place Should Every person be Sent if the Symptoms of the Disorder appears on him. at this place Innoculation Should be allowed & Such Detachments of the Army Sent there from time to time for Innoculation as the Service will allow of. Dr Genl I am yours most Sincerely & affectionately

Jno. Sullivan

